                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

  UNITED STATES OF AMERICA,
       Plaintiff,
                                                                   No. 3:17-cr-263-2 (MPS)

          v.


  EDDY PENA,
       Defendant.


                                             RULING

        On February 20, 2019, Mr. Pena was found guilty after a trial in the District of

Connecticut of one count of conspiracy to distribute, and to possess with intent to distribute, one

kilogram or more of a mixture and substance containing a detectable amount of heroin. The

parties’ familiarity with the background of this case is presumed. On February 19, 2019, at the

close of the government’s case, Mr. Pena moved for a judgment of acquittal under Rule 29. For

the reasons set forth below, Mr. Pena’s Rule 29 motion is DENIED.

   I.      Legal Standard

        Under Rule 29, a “court on the defendant’s motion must enter a judgment of acquittal of

any offense for which the evidence is insufficient to sustain a conviction.” Fed. R. Crim. P.

29(a). The Rule 29 “standard imposes a heavy burden on the defendant, whose conviction must

be affirmed if any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” U.S. v. Florez, 447 F.3d 145, 154 (2d Cir. 2006) (citations and

quotation marks omitted). In assessing the sufficiency of the evidence on such a motion, the

Court is “obliged to view the evidence in its totality and in the light most favorable to the

prosecution, mindful that the task of choosing among permissible competing inferences is for the


                                                  1
jury, not a reviewing court.” Id. at 154-55. Because Mr. Pena made his motion a the close of the

government’s case, at which point I reserved decision, I “must decide the motion on the basis of

the evidence at th[at] time,” Fed. R. Crim. P. 29(b).1

    II.      Discussion

          To sustain its burden of proof, the government introduced the testimony of a cooperating

witness, transcripts of calls and text messages between members of the conspiracy, videos of Mr.

Pena’s interviews with law enforcement officers, the testimony of law enforcement officers, lab

reports from the Drug Enforcement Agency, and photographs of evidence obtained from various

searches.

          Regarding the conspiracy, the cooperating witness testified in some detail that he used to

drive Mr. Pena to various locations where Mr. Pena would then sell heroin. He also testified

about other individuals in the conspiracy and their relationship with Mr. Pena. The government

also introduced videos of Mr. Pena’s interviews with law enforcement officers in which Mr.

Pena makes comments about supplying people with heroin so that they could then sell it to

others. In addition, the government introduced transcripts of text messages and phone calls that

revealed discussions between various individuals who were identified as members of the

conspiracy by the cooperating witness and by Mr. Pena’s own comments in the interviews with

law enforcement; in these calls and text messages, members of the conspiracy discuss the sale

and distribution of heroin. There was also testimony from several law enforcement officers who

searched homes and found Mr. Pena, several other individuals, heroin, heroin-packaging




1
  Mr. Pena did not put on a case. As such, the evidence at the time of the Rule 29 motion is all
the evidence submitted in the case.
                                                   2
materials, and cash inside. The government also introduced photographs of the items and people

found at these locations.

       Regarding the quantity involved in the conspiracy, the cooperating witness testified that

he would drive Mr. Pena several times a week to sell heroin and that he would receive amounts

ranging from several hundred dollars to one thousand dollars in irregular intervals for this work.

He also testified that later, when he and Mr. Pena were working with another co-conspirator, Mr.

Pena would obtain up to two kilograms of heroin per month from a Guatemalan supplier. The

government also introduced lab reports from the Drug Enforcement Administration showing the

quantity of heroin that was seized from Mr. Pena and from addresses at which he was located. As

noted above, the government introduced the testimony of law enforcement officers, several of

whom testified that Mr. Pena flushed something down the toilet when they entered one of the

homes to search it. They also testified to finding hundreds of plastic baggies, tens of thousands of

dollars in cash, and several cellphones at these locations. And as discussed above, the

government also introduced photographs of evidence found at these locations, including

photographs of a digital scale, plastic baggies, and a drug ledger with names and quantities listed

inside. Finally, in the videos of Mr. Pena’s interviews with law enforcement officers, he

discusses the amount of heroin he was able to obtain from his suppliers and the amount he

typically supplied to others. For instance, during one of these interviews, he told law

enforcement that he supplied a particular co-conspirator with 150 to 200 grams of heroin every

few weeks.

       I find that the evidence, when viewed in the light most favorable to the government, was

sufficient for a reasonable jury to find that Mr. Pena knowingly and intentionally conspired to




                                                 3
violate the narcotics laws and that the conspiracy involved one kilogram or more of a mixture

and substance containing heroin.

   III.      Conclusion

          For the reasons set forth above, Mr. Pena’s Rule 29 motion for a judgment of acquittal is

DENIED.

IT IS SO ORDERED.

                                               /s/ MICHAEL P. SHEA
                                               Michael P. Shea, U.S.D.J.
Dated:           Hartford, Connecticut
                 April 15, 2019




                                                  4
